EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Forrest Tinnin on 8/10/2022.
The application has been amended as follows: 
Listing of Claims:
1.	(Currently Amended) A building management system (BMS) for providing network traffic, the system comprising:
a user device comprising a user interface, wherein the user interface is configured to display a control application for the BMS;
a routing device comprising a processing circuit configured to:
receive an application request for one or more responses from the control application;
determine a total number of the one or more responses requested in the application request;
gather a plurality of responses from one or more data objects, wherein the plurality of responses includes a set of data object properties to satisfy the application request;
based on a total number of the plurality of responses gathered and the determined total number of the one or more responses requested in the application request, perform a conversion process that converts the plurality of responses into a converted number of the one or more responses requested in the application request, wherein the converted number of responses contains the set of data object properties; and
provide the converted number of responses to the control application to satisfy the application request.
2.	(Original) The system of Claim 1, wherein:
the system further comprises one or more controllers configured to store the one or more data objects; and
the user device, the routing device, and the one or more controllers are configured to communicate via building automation control networks (BACnet) protocols, the BACnet protocols including BACnet/Ethernet, BACnet/IP, and BACnet/MSTP.
3.	(Previously Presented) The system of Claim 1, wherein gathering the plurality of responses from one or more data objects includes:
instructing a controller in the BMS to provide one or more of the data objects stored thereon; and
receiving at least one of an object name, object ID, or operational parameter of the data object, wherein the data object is a device object.
4.	(Previously Presented) The system of Claim 1, wherein receiving the application request further comprises receiving a read property multiple request configured to read the set of data object properties in a single response.
5.	(Previously Presented) The system of Claim 1, wherein receiving the application request further comprises:
receiving a write property multiple request configured to write the set of data object properties in a single write request; or
receiving a subscribe COV property request configured to notify the control application when the set of data object properties changes substantially.
6.	(Previously Presented) The system of Claim 1, wherein receiving the application request from the control application further comprises:
automatically determining that the converted number of the one or more responses will be received to satisfy the application request, wherein the converted number of the one or more responses is a single response;
providing, to the control application, an indication that a single response will be received to satisfy the application request; and
receiving, at the control application, the single response from the routing device.
7.	(Previously Presented) The system of Claim 1, wherein performing the conversion process that converts the plurality of responses into the converted number of the one or more responses further comprises:
receiving one of the plurality of responses from one or more data objects, wherein the one of the plurality of responses includes at least part of the set of data object properties to satisfy the application request;
storing the one of the plurality of responses until all of the plurality of responses from the data objects are received; and
converting the number of received responses from the data objects to the number of requested responses from the control application.
8.	(Currently Amended) A method of providing network traffic in a building heating, ventilation, or air conditioning (HVAC) system, the method comprising:
receiving, at a routing device, an application request for one or more responses from a control application from a first building automation network, wherein the control application is displayed on a user device;
determining a total number of the one or more responses requested in the application request;
gathering a plurality of responses from one or more data objects from a second building automation network, wherein the plurality of responses comprises a set of data object properties to satisfy the application request;
based on a total number of the plurality of responses gathered and the determined number of the one or more responses requested in the application request, performing a conversion process that converts the plurality of responses into a converted number of the one or more responses requested in the application request, wherein the converted number of the one or more responses comprises the set of data object properties; and
providing the converted number of the one or more responses to the control application for the application request.
9.	(Previously Presented) The method of Claim 8, wherein receiving the application request from the control application from a first building automation network further comprises:
receiving at least one of a read property multiple request, write property multiple request, or subscribe COV property request from a building automation control networks (BACnet) protocol; and
wherein the BACnet protocol is at least one of a BACnet over Ethernet (BACnet/Ethernet), BACnet over industrial protocol (BACnet/IP), or BACnet over master slave token passing (BACnet/MSTP).
10.	(Original) The method of Claim 8, wherein:
the one or more data objects are stored on one or more controllers; and
the user device, the routing device, and the one or more controllers are configured to communicate via building automation control networks (BACnet) protocols, the BACnet protocols including BACnet/Ethernet, BACnet/IP, and BACnet/MSTP.
11.	(Previously Presented) The method of Claim 8, wherein gathering the plurality of responses from the one or more data objects includes:
instructing a controller in the BMS to provide one or more of the data objects stored thereon; and
receiving at least one of an object name, object ID, or operational parameter of the data object, wherein the data object is a device object.
12.	(Previously Presented) The method of Claim 8, wherein receiving the application request further comprises receiving a read property multiple request configured to read the set of data object properties in a single response.
13.	(Previously Presented) The method of Claim 8, wherein receiving the application request further comprises:
receiving a write property multiple request configured to write the set of data object properties in a single write request; or
receiving a subscribe COV property request configured to notify the control application when the set of data object properties changes substantially.
14.	(Previously Presented) The method of Claim 8, wherein receiving the application request from the control application further comprises:
automatically determining that the converted number of the one or more responses will be received to satisfy the application request, wherein the converted number of the one or more responses is a single response;
providing, to the control application, an indication that a single response will be received to satisfy the application request; and
receiving, at the control application, the single response from the routing device.
15.	(Previously Presented) The method of Claim 8, wherein performing the conversion process that converts the plurality of responses into the converted number of the one or more responses further comprises:
receiving one of the plurality of responses from one or more data objects, wherein the one of the plurality of responses includes at least part of the set of data object properties to satisfy the application request;
storing the one of the plurality of responses until all of the plurality of responses from the data objects are received; and
converting the number of received responses from the data objects into a number of requested responses from the control application.
16.	(Currently Amended) A routing device for routing network traffic in a building management system (BMS), the routing device comprising:
a communications interface configured to communicate with a user device, the user device configured to display a control application for the BMS;
a processing circuit configured to:
receive an application request for one or more responses from the control application;
determine a total number of the one or more responses requested in the application request;
gather a plurality of responses from one or more data objects, wherein the plurality of responses includes a set of data object properties to satisfy the application request;
based on a total number of the plurality of responses gathered and the determined total number of the one or more responses requested in the application request, perform a conversion process that converts the plurality of responses into a converted number of the one or more responses requested in the application request, wherein the converted number of the one or more responses comprises the set of data object properties; and
provide the converted number of the one or more responses to the control application to satisfy the application request.
17.	(Original) The system of Claim 16, wherein:
the system further comprises one or more controllers configured to store the one or more data objects; and
the user device, the routing device, and the one or more controllers are configured to communicate via building automation control networks (BACnet) protocols, the BACnet protocols including BACnet/Ethernet, BACnet/IP, and BACnet/MSTP.
18.	(Previously Presented) The system of Claim 16, wherein gathering the plurality of responses from one or more data objects includes:
instructing a controller in the BMS to provide one or more of the data objects stored thereon; and
receiving at least one of an object name, object ID, or operational parameter of the data object, wherein the data object is a device object.
19.	(Previously Presented) The system of Claim 16, wherein receiving the application request further comprises receiving a read property multiple request configured to read the set of data object properties in a single response.
20.	(Previously Presented) The system of Claim 16, wherein receiving the application request further comprises:
receiving a write property multiple request configured to write the set of data object properties in a single write request; or
receiving a subscribe COV property request configured to notify the control application when the set of data object properties changes substantially.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a system or method configured to: determine a total number of the one or more responses requested in the application request; gather a plurality of responses from one or more data objects, wherein the plurality of responses includes a set of data object properties to satisfy the application request; and based on a total number of the plurality of responses gathered and the determined total number of the one or more responses requested in the application request, perform a conversion process that converts the plurality of responses into a converted number of the one or more responses requested in the application request, wherein the converted number of responses contains the set of data object properties. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 10, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116